El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Cirilo Carrillo Ortiz instó en la Corte de Distrito de Hnma-cao un expediente para acreditar la posesión en concepto de dueño de cierta finca rústica situada en el barrio de Can-delero Abajo, del término municipal de Humacao. Segui-dos los trámites marcados por la Ley Hipotecaria y apro-bado el expediente por la corte, se presentó para su inscrip-ción en el registro de la propiedad del distrito, habiéndose el registrador negado a verificar la inscripción solicitada, por medio de la siguiente nota, contra la cual se interpuso por la parte interesada el presente recurso gubernativo. La nota dice así:
“Denegada la inscripción del presente documento porque el tes-tigo Don Julio D. Guzmán manifiesta en su declaración que no le consta si el promovente está en posesión de la finca objeto del expe-diente, no ajustándose, por tanto, la información, a lo que preceptúa la regia 3a., párrafo 5°. del artículo 391 de la Ley Hipotecaria; to-mándose en su lugar la correspondiente anotación por 120 días a favor del promovente Cirilo Carrillo Ortiz, en el tomo 22 de Huma-cao, al folio 118, vuelto, finca No. 445, duplicado, anotación letra A; y además, se hace constar a los afectos del artículo 393 de la Ley Hipotecaria, que, habiéndose examinado el registro, - resulta por los *436antecedentes del mismo que la finca objeto del expediente forma parte de la número 445, duplicado, al folio 114 del tomo 22 de Humacao, compuesta de 28 cuerdas 37 centavos e inscrita en cuanto a una mitad indivisa.de la misma a favor de Julio Guzman'y Toro, y en cuanto a la otra • mitad a favor de Dolores López Martínez, casada con Pedro Más Fonolledas. Humacao, 17 agosto de 1914. El registrador, Miguel Planellas.”
El segundo extremo a que se refiere la nota del registra-dor que liemos transcrito, no es objeto del recurso. El pro-pio recurrente consigna en su alegato que seguirá el proce-dimiento marcado en el artículo 393 de la Ley Hipotecaria. La cuestión a estudiar y a resolver queda, pues, limitada al primer motivo de la nota.
El registrador, como fiemos visto, funda su negativa a inscribir el expediente posesorio, en que uno de los testigos que declaró en el mismo manifestó que no le constaba si el promovente estaba en posesión de la finca. Habiendo en consideración lo expuesto y antes de entrar a considerar y a resolver si la conclusión del registrador está o no bien dedu-cida, surge la cuestión previa que sigue: ¿Tiene un regis-trador de la propiedad en Puerto Rico facultad para revi-sar la apreciación de las pruebas fiecfia por un juez compen-, tente, a los efectos de la aprobación de un expediente pose-sorio ?
A nuestro juicio se impone una respuesta negativa, de acuerdo con la ley y la jurisprudencia.
En el caso de Ramírez v. El Registrador, 16 D. P. R., 348, 349, esta corte, por medio de su Presidente Sr. Hernán-dez, dijo:
“El artículo 18 de la Ley Hipotecaria otorga a los registradores la facultad de calificar bajo su responsabilidad y para el único efecto de admitir, suspender o negar su inscripción o anotación, todos los documentos expedidos por la autoridad judicial; pero dicha facul-tad no les autoriza examinar los fundamentos de las resoluciones judiciales, ni apoyarse en la apreciación que hagan de la legalidad de esos fundamentos para el efecto de denegar la inscripción o ano-tación, por más que les sea permitido considerar si se han dictado *437con la necesaria competencia y en el correspondiente juicio, según doctrina establecida por la Dirección General de los Registros de España, en resoluciones de 10 de abril y 7 de junio de 1876, 19 de enero de 1877, 22 de diciembre de 1882, 18 de diciembre de 1883, 27 de abril y 5 de mayo de 1894, y 27 de septiembre de 1897 y 6 de octubre de 1900.
“Y no puede menos de ser así, pues los fundamentos de las reso-luciones judiciales y entre ellos el muy importante de la apreciación de las pruebas están sometidas a la sabiduría y rectitud de los tribunales de justicia, que giran en una esfera completamente indepen-diente de la de los registradores de la propiedad.
“Si la Corte de Distrito de Guayama cometió error al aprobar la información de dominio de' que se trata, no puede decidirlo el registrador de dicbo distrito, sino la autoridad judicial en el juicio correspondiente promovido por quien se creyera agraviado.”
El registrador recurrido cita en su apoyo la decisión de esta Corte Suprema en el caso de Fernández v. El Registrador, 17 D. P. R., 1061, 1062. En dicho caso, esta corte, por medio de su Juez Asociado Sr. Aldrey, se expresó así:
“El párrafo segundo del artículo 18 de la Ley Hipotecaria con-fiere a los registradores de la propiedad la facultad de calificar todos los documentos expedidos por la autoridad judicial, y como conse-cuencia de ella, pueden calificar si el juez era competente por razón de la materia, la naturaleza y efectos de la resolución judicial; si ésta se dictó en el juicio correspondiente; si en él se observaron los trámites y preceptos esenciales para su validez y si la resolución judicial contiene todas las circunstancias que según la Ley Hipo-tecaria son necesarias para que pueda practicarse la inscripción.”
Como se ve, la doctrina sentada en el caso que antecede, es la misma que la establecida en el de Bamírez que citamos anteriormente. El registrador en su alegato no da las razo-nes por virtud de las cuales entiende que el caso de Fernán-dez sostiene su negativa, limitándose a subrayar las siguien-tes palabras contenidas en el párrafo que dejamos trans-crito: “si en él se observaron los trámites y preceptos esen-ciales para su validez.” Dichas palabras no pueden, a nues-tro .juicio, servir de base a la nota recurrida, porque la facul-*438tad que tiene el registrador para investigar antes de inscri-bir un expediente posesorio, por el examen del mismo, si en él se observaron los trámites y preceptos esenciales que la ley requiere para que sea válido, no comprende en modo alguno la revisión de la apreciación de las pruebas practi-cadas hecha por el juez, y el acto realizado por el registra-dor en este caso sólo es en realidad de verdad una revisión de la apreciación de las pruebas contenida en la resolución final dictada por el juez de la Corte de Distrito de Humacao, en el expediente posesorio de que se trata.
Debe revocarse la nota recurrido en cuanto se funda en la infracción de la regla 3a., párrafo 5 del artículo 391 de la Ley Hipotecaria, sin perjuicio de que se dé cumpli-miento al artículo 393 de la misma ley.

Revocada la nota recurrida en la parte apelada.

Jueces concurren les: Sres. Presidente Hernández y Aso-ciados Aldrey y Hutcbison.
El Juez Asociado Sr. Wolf no formó parte del tribunal al resolverse este recurso.